Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Joe D. Boucher, Appellant                              Appeal from the County Court at Law No.
                                                       1 of Smith County, Texas (Tr. Ct. No.
No. 06-19-00055-CV          v.                         65836). Memorandum Opinion delivered
                                                       by Justice Stevens, Chief Justice Morriss
Mark A. Thacker                                        and Justice Burgess participating.



    As stated in the Court’s opinion of this date, we find reversible error in the judgment of the
court below. Therefore, we reverse the trial court’s award of attorney fees and render judgment
that Thacker is not entitled to attorney fees. We affirm the remaining portions of the trial court’s
judgment.

       We further order that the appellant, Joe D. Boucher, pay all costs of this appeal.

                                                       RENDERED SEPTEMBER 1, 2020
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk